                  Case 3:18-cv-05934-BHS Document 57 Filed 05/12/20 Page 1 of 1



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     RIKY PERASSO,                                      CASE NO. C18-5934 BHS
 6
                               Plaintiff,               ORDER ADOPTING REPORT
 7           v.                                         AND RECOMMENDATION

 8   WASHINGTON STATE DEPARTMENT
     OF CORRECTIONS, et al.,
 9
                               Defendants.
10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 56. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)      The R&R is ADOPTED;

16           (2)      Defendants’ motion for summary judgment, Dkt. 45, is GRANTED; and

17           (3)      The Clerk shall enter JUDGMENT and close this case.

18           Dated this 12th day of May, 2020.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER
